CATES, Judge.
This is an original petition for a writ of mandamus. The petitioner states that he is incarcerated in an Alabama state prison.
The form is a product of the writ writer’s mass production art. All that one can glean therefrom is that on June 3, 1969, Durr was convicted for some unspecified offense in the Circuit Court of Lee County and that on October 14, 1971, he applied to that court for a writ of error coram nobis. He makes no allegation of any further demand for advancement of the coram nobis hearing.
In Ex parte Davis, 42 Ala.App. 549, 171 So.2d 263, the former Court of Appeals wrote:
“This is an original petition for a writ of mandamus to compel the Circuit Court of Blount County “to issue a ruling on” Davis’s petition for writ of error coram nobis filed there October 6, 1964.
*580“There is no showing by Davis that his case is preferred and that, like Abou Ben Adhem, his name leads all the rest. We cannot take judicial notice of the state of the trial docket of a circuit court.
“Therefore, there is nothing to show that the circuit court has, in effect, refused to act on Davis’s petition. Carnley v. State ex rel. West Boylston Mfg. Co., 250 Ala. 403, 34 So.2d 681.”
Accordingly, the petition is due to be Denied.
PRICE, P. J., and ALMON and TYSON, JJ., concur.